Name: 2006/841/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Training Foundation for the financial year 2004
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  budget
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/118 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Training Foundation for the financial year 2004 (2006/841/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Training Foundation for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Training Foundation for the financial year 2004, together with the Foundation's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 1360/90 of 7 May 1990 establishing a European Training Foundation (4), and in particular Article 11 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0102/2006), 1. Notes the following figures for the accounts of the European Training Foundation for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (6) (1000 EUR) 2004 2003 Revenue Commission subsidies 17 600 18 100 Other donors 800 523 Miscellaneous revenue 80 17 Financial revenue   Total revenue (a) 18 480 18 640 Expenditure Staff  Title I of the budget Payments 11 122 10 771 Appropriations carried over 123 329 Administration  Title II of the budget Payments 1 213 1 076 Appropriations carried over 247 310 Operating activities  Title III of the budget Payments 3 449 3 396 Appropriations carried over 1 168 1 087 Earmarked revenue Payments 260 237 Appropriations carried over 540 286 Total expenditure (b) 18 122 17 492 Outturn for the financial year (a - b) 358 1 148 Balance carried over from the previous financial year - 1 318 - 2 155 Appropriations carried over and cancelled 204 375 Reimbursements to the Commission 0 - 703 Exchange-rate differences - 4 17 Balance for the financial year - 759 - 1 318 2. Approves the closure of the accounts of the European Training Foundation for the financial year 2004; 3. Instructs its President to forward this decision to the Director of the European Training Foundation, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 36. (2) OJ C 332, 28.12.2005, p. 75. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 131, 23.5.1990, p. 1. Regulation as last amended by Regulation (EC) No 1648/2003 (OJ L 245, 29.9.2003, p. 22). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (6) The revenue and expenditure account and balance sheet only take account of the Foundation's specific activities: they do not include programmes managed on behalf of the Commission.